Case: 16-10091    Date Filed: 10/24/2016      Page: 1 of 3


                                                               [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-10091
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:14-cv-20716-WCT


YOJAN CABRERA,
and all others similarly situated under 20 U.S.C. 216(B),

                                                                 Plaintiff - Appellant,

                                      versus

SPEED SERVICES, INC.,
JOHN M. HERNANDEZ,
SPEED CONSTRUCTION SERVICES, INC,

                                                              Defendants - Appellees.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 24, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-10091     Date Filed: 10/24/2016    Page: 2 of 3


      Yojan Cabrera appeals the judgment against his complaint that Speed

Services, Inc., Speed Construction Services, Inc., and their owner, John M.

Hernandez (collectively Speed Services), violated the Fair Labor Standards Act by

failing to pay Cabrera overtime compensation. Cabrera argues that the district

court abused its discretion when it refused to give his proposed jury instruction

about the treatment of a lump sum payment under a federal regulation. See C.F.R.

§ 778.310. We affirm.

      Cabrera argues that his proposed jury instruction “was supported by the

evidence and the law,” but we need not address this argument. We can affirm the

judgment in favor of Speed Services on the alternative ground that Cabrera’s

proposed instruction was untimely filed. Before we will reverse a “judgment that is

based on multiple, independent grounds, an appellant must convince us that every

stated ground for the judgment against him is incorrect.” Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If the “appellant fails to

challenge properly on appeal one of the grounds . . . [supporting the] judgment, he

is deemed to have abandoned any challenge of that ground. . . .” Id. The district

court denied Cabrera’s proposed “instruction for several reasons; substantive and

procedural, including the fact that [it] was untimely filed.” Because Cabrera does

not dispute that his proposed jury instruction was untimely and he offers no


                                          2
              Case: 16-10091     Date Filed: 10/24/2016    Page: 3 of 3


argument for why the district court abused its discretion in refusing to give his

instruction on that procedural ground, “it follows that the judgment [in favor of

Speed Services] is due to be affirmed,” id.

      AFFIRMED.




                                          3